Name: Commission Regulation (EEC) No 3578/84 of 18 December 1984 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/36 Official Journal of the European Communities 20 . 12. 84 COMMISSION REGULATION (EEC) No 3578/84 , of 18 December 1984 on die supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 ^), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (*), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment Q, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 30 May and 10 September 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and bene ­ ficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (10), as last amended by Regulation (EEC) No 3323/81 (u) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 107, 19. 4. 1984, p. 13. (0 OJ No L 281 , 1 . 11 . 1975, p. 89. ( «) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 124, 11 . 5. 1984, p. 1 . (8) OJ No 106, 30. 10. 1962, p. 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . (1#) OJ No L 192, 26. 7. 1980, p. 11 . (") OJ No L 334, 21 . 11 . 1981 , p. 27. 20. 12. 84 Official Journal of the European Communities No L 332/37 ANNEX I 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30223)) 3. Place or country of destination : Guatemala, Nicaragua, El Salvador 4. Product to be mobilized : fully milled long grain rice (non-parboiled) 5. Total quantity : 795 tonnes (2 305 tonnes of cereals) 6. Number of lots : one (in three parts : A : 233 tonnes ; B : 217 tonnes ; C : 345 tonnes) 7. Intervention agency responsible for conducting the procedure : Ente nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15%  broken rice : 5 % maximum  chalky grains : 5 % maximum v  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or »  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : A : 233 tonnes : 'ARROZ / GUATEMALA / CATHWEL / 40139 / STO TOMAS DE CASTILLO / DONA ­ CIÃ N DE LA COMMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA EN GUATAMALA / ACCIÃ N DE CRS' B : 217 tonnes : 'ARROZ / NICARAGUA / OXFAM B / 40815 / CORINTO / DONACIÃ N DE LA COMMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN NICARAGUA / ACCIÃ N DE OXFAM B' C : 345 tonnes : 'ARROZ / EL SALVADOR / CATHWEL / 40137 / ACAJUTLA / DONACIÃ N DE LA COMMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN EL SALVADOR / ACCIÃ N DE CRS' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering No L 332/38 Official Journal of the European Communities 20. 12. 84 15. Deadline for the submission of tenders : 12 noon on 7 January 1985 16. Shipment period : 1 to 28 February 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3. Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 20. 12. 84 Official Journal of the European Communities No L 332/39 ANNEX II 1 . Programme : 1984 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest, (telex 30223)) 3 . Place or country of destination : Kenya and Uganda 4. Product to be mobilized : maize 5. Total quantity : 300 tonnes 6. Number of lots : one (2 x 1 50 tonnes) 7. Intervention agency responsible (or conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 5 %, of which :  percentage of broken grains : 2 % ('broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % (miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10. Packaging :  in new bags :  jute sacks of a minimum weight of 6(H) g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags 50 kg  marking on the bags in letters at least 5 cm high : 150 tonnes : 'KENYA / MAIZE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / ICR / 44600 / MOMBASA' 150 tonnes : 'UGANDA / MAIZE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / ICR / 44601 / NAMALU VIA MOMBASA' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering No L 332/40 Official Journal of the European Communities 20 . 12. 84 15. Deadline for die submission of tenders : 12 noon on 8 January 1985 16. Shipment period : 20 January to 20 February 1985 17. Security : 6 ECU per tonne 18. Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\